Citation Nr: 1225485	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  05-38 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS).

4.  Entitlement to an increased evaluation in excess of 10 percent for TMJ dysfunction prior to February 28, 2011, or for an initial evaluation in excess of 20 percent for service-connected TMJ dysfunction from that date 20 percent for temporomandibular joint (TMJ) dysfunction.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney at Law

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran served on active duty from June 1979 to June 1983 and from January 1991 to May 1991, and had unverified periods of active duty for training and inactive duty for training after her periods of active service.  This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating actions of the VA Regional Office in St. Louis, Missouri.  The appeal was Remanded in 2008.  

In a November 2005 letter, the Veteran requested a hearing before the Board.  The Veteran was scheduled for a Travel Board hearing in August 2007.  The Veteran failed to appear, without explanation.  Her request for a hearing before the Board is considered withdrawn.

The claim for service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The medical evidence establishes that the Veteran did not report symptoms of a chronic gastrointestinal disorder or a chronic musculoskeletal disorder until several years had elapsed after her service, and no gastrointestinal disorder or musculoskeletal disorder was medically diagnosed until more than 10 years elapsed after her May 1991 separation from active service.  
2.  The Veteran's contention that a gastrointestinal disorder or a musculoskeletal disorder was manifested during either period of her active service is not credible.

3.  The Veteran demonstrated more than 30 mm of intra-incisal motion in 2005, and 28 mm of intra-incisal motion on February 2011, with myofascial pain resulting in functional loss on intra-incisal motion and headaches averaging twice weekly.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred or aggravated in service, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  Fibromyalgia was not incurred or aggravated in service, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

3.  Criteria for assignment of an initial evaluation in excess of 10 percent for service-connected TMJ dysfunction prior to February 28, 2011, or for an initial evaluation in excess of 20 percent for service-connected TMJ dysfunction from February 28, 2011, are not met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she is entitled to service connection for the claimed disorders, and is entitled to a higher rating for TMJ dysfunction.  Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) will be examined.  


Duty to notify

By statute, VA has a duty to notify claimants of the requirements for substantiating a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this appeal, the Veteran, in part, contends that she is entitled to an increased initial rating for TMJ dysfunction.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided was sufficient to support a grant of the claim for service connection, that notice is legally sufficient, and VA's duty to notify in this case has been satisfied.  

Regarding service connection, notice of the criteria for service connection and the evidence which could be used to substantiate the claims was provided to the Veteran in December 2003, soon after she submitted the claims.  In February 2004, a second notice was issued advising the Veteran of the evidence required to substantiate various kinds of claims.  In June 2008, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  

The Veteran has not asserted or demonstrated any error in VCAA notice, and the record does not disclose any failure to comply with the VCAA.  If there was any defect in the notice, the Veteran was not prejudiced by such defect.  See Sanders v. Nicholson, supra.  In particular, the Board notes that the Veteran has been reported by a legal clinic and by a private attorney for many years.  The Board concludes that all required notice has been given to the Veteran. 

Duty to assist

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the service treatment records associated with the claims file appear incomplete, and the Veteran has asserted that additional records should be sought.  Attempts to obtain complete service treatment records were detailed in a December 2004 Memorandum, and the Veteran was notified that additional records could not be located.  The Veteran has submitted service treatment records, and those records are associated with the claims files.  

Voluminous VA post-service clinical records, totaling more than 500 pages, have been associated with the claims file.  Records were obtained from the Social Security Administration, and those records comprise one of the several volumes of the claims files.  

The Veteran was afforded two VA examinations of her dental disability.  Each examination was performed by a different examiner.    

The Veteran was not afforded VA examination to determine whether a current GI disorder or fibromyalgia are related to her service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  

In this case, the credible and competent evidence establishes that the Veteran did not report symptoms of the claimed disorders until more than 10 years elapsed after her service discharge, and no medical diagnosis of the claimed disorders was assigned until after the symptoms were reported.  There is no medical evidence that any provider has indicated that a current GI disorder or fibromyalgia may be related to a disease or injury incurred in service, nor does the Veteran so allege.  

The only evidence or allegation linking a current GI disorder or fibromyalgia to the Veteran's service are lay statements of the Veteran indicating that she manifested and was treated for the symptoms of a GI disorder and a muscle disorder in service.  VA examination is not required, as the voluminous post-service medical evidence provides more than adequate evidence as to the date of onset of a current GI disorder and fibromyalgia.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I.  Claims for service connection for a GI disorder and fibromyalgia

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition.  IBS, gastroesophageal reflux disorder (GERD), and fibromyalgia are not among the disorders identified by statute or regulation as chronic, and no presumption of service connection for a chronic disease is applicable in this case.

For Persian Gulf Veterans, service connection may also be established when there are objective indications of qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117(a)(1)(A); 38 C.F.R. § 3.317(a).  The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  In this case, the Veteran did not serve outside the continental United States.  Therefore, although the Veteran served during the Persian Gulf War, the presumptions of service connection specific to veterans who served in the Persian Gulf Theater are not applicable in this case.  

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.1(d), 3.6(a).  

In this case, the Veteran does not contend that she was disabled by a GI disorder or a muscle disorder while she was performing reserve service duties.  She does not allege that she incurred a GI disorder or a muscle disorder as a result of disease or injury incurred while she was performing duty for training.  There is no evidence linking a GI disorder or a muscle disorder to a period of inactive duty.  Therefore, discussion of service connection for a GI disorder or a muscle disorder based on inactive service is not required in this case.  38 U.S.C.A. § 101(24).

Facts and analysis

The Veteran's 1979 service entrance examination reflects that the Veteran denied any GI or musculoskeletal complaints or disorders.  The Veteran was hospitalized during service for a tonsillectomy in March 1980.  The rather lengthy records of that hospitalization disclose that no musculoskeletal or GI symptom or disorder was noted during that inpatient admission.  

On separation exam conducted in June 1983, no diagnosis of a musculoskeletal or GI disorder was found.  In the history the Veteran completed, she reported that she was in good health.  The provider who completed a medical history made no notation regarding musculoskeletal or GI complaints or symptoms or diagnosis of such disorder.  

The Veteran was examined for reserve service purposes in 1985 and 1986.  No musculoskeletal or GI symptoms or a musculoskeletal or GI disorder was noted, and no complaints of GI or musculoskeletal symptoms were noted.  In 1988, the Veteran reported headaches, and she was found to have eye strain.  She was referred to optometry.  This record is unfavorable to the Veteran's claim that musculoskeletal or GI symptoms were chronic, since there was no report of such symptoms when the Veteran sought treatment for headaches.

In January 1991, the Veteran was examined for purposes of recall to active duty.  At that time, she reported that she had recently suffered a miscarriage.  In February 1991, the Veteran reported chest pain, chronic anemia, and dizziness.  The Veteran reported a history of having received B12 injections.  She reported that dizziness and fatigue recurred when she stopped getting B12.  She underwent cardiology evaluation, but no cause for the complaints of chest pain was found.  March 1991 laboratory examination of the Veteran's blood revealed that she was pregnant.  

A Certification of Military Service provided by the National Archives and Records Administration establishes that the Veteran was released from active duty in May 1991.  A November 1991 medical record reflects that the Veteran gave birth.  In December 1991, she had a postpartum checkup.  No later service treatment records are available.  Her performance record was closed in December 1992.

In total, the Veteran's service treatment records from 1979 to 1983 disclose no diagnosis of a GI disorder or musculoskeletal disorder; no such disorder was noted at separation.  Reserve service records dated in 1985 and 1986 fail to disclose diagnosis of a GI disorder or musculoskeletal disorder.  Records of the Veteran's 1991 service fail to disclose any specific diagnosis other than the Veteran's pregnancy.  However, it appears that the records are not complete, so the service treatment records do not end the inquiry.  

No clinical records dated in 1992, 1993, or 1994 are associated with the claims files, and none have been identified by the Veteran.  Voluminous VA inpatient and outpatient treatment records and lengthy records from the Social Security Administration from 1995 through 2011 have been associated with the claims files.  

Clinical records dated in 1995 reveal no history of or treatment for GI or musculoskeletal complaints.  The lengthy records of an August 1996 private hospitalization reveal no treatment for GI or musculoskeletal complaints, and reflect that no diagnosis of any GI disorder, to include IBS, or any muscle complaint, to include fibromyalgia, was among the Veteran's assigned diagnoses.  These records reflect that no diagnosis of a gastrointestinal disorder, to include IBS, or a musculoskeletal disorder, to include fibromyalgia, was assigned or considered.  These extensive records demonstrate that, if the Veteran had been experiencing gastrointestinal or muscle complaints in 1996, she could have been expected to report such complaints during her hospitalization, as these records reflect evaluation by several providers.  

A February 1997 medical evaluation for purposes of SSA disability determination reveals that the Veteran reported no history or complaints of a GI disorder or a musculoskeletal disorder.  She reported pelvic pain, and a pelvic ultrasound disclosed a cyst within the left ovary.  

The Veteran's 1997 application for Social Security disability reflects that she did not report a GI or musculoskeletal disorder as a basis for disability.  The SSA records reflect that no examiner assigned a diagnosis of IBS or fibromyalgia during the course of the Veteran's SSA claim, and SSA did not include a GI disorder or a musculoskeletal disorder as a basis for the grant of benefits, which were awarded several years after the Veteran submitted the claim.  The lack of reporting of any complaint related to a gastrointestinal or muscle disorder at this time, when the Veteran would reasonably have been expected to report all complaints and symptoms of any disorder, is significant evidence unfavorable to her claim that she experienced onset of a GI or muscle disorder in service.

In March 1997, the Veteran reported minor arthritis in one shoulder and one knee.  Radiologic examination of the knee disclosed no abnormality.  This examination is significant evidence unfavorable to her claim that she experienced onset of fibromyalgia or a muscle disorder in service.

July 1997 and August 1997 VA hospitalization records disclose that the Veteran was treated for a psychiatric disorder.  The discharge summary and other records of that hospitalization reflect that no diagnosis of a GI disorder or a musculoskeletal disorder was assigned, and no gastrointestinal or muscle complaints were noted.  

The records of an April 1998 psychiatric hospitalization and VA outpatient treatment records dated from May 1998 to February 1999 reflect that the Veteran reported no GI disorder or musculoskeletal disorder, and establish that no diagnosis of a GI disorder or a musculoskeletal disorder was assigned by any provider.  In August 1998, the Veteran reported an acute injury to the third finger, right hand.  

In March 2000, the Veteran reported that she was experiencing constipation.  February 2001 and July 2001 private Emergency Department records establish that the Veteran did not report a history of or complaints of GI or musculoskeletal symptoms and that no medical provider had assigned a diagnosis of a GI or musculoskeletal disorder.  The records of a sleep study in September 2001 and a treadmill stress test in November 2001 disclose that the Veteran reported complaints of chest pain and numbness and tingling in her fingers, as well as unusual behavior during sleep.  No medical diagnosis of a GI disorder or musculoskeletal disorder was assigned for these complaints.  

In 2002, the Veteran reported increased joint pain and a family history of fibromyalgia.  In October 2003, the Veteran sought service connection for the claimed disorders.  At that time, she reported that she had symptoms of fibromyalgia and IBS "throughout service," and reported that she had been treated for symptoms of these disorders at the Great Lakes naval facility.

The Board acknowledges that the Veteran is competent to describe what she experienced in and after service.  For example, she is competent to report that she was treated for GI symptoms or muscle pain in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a lay person, however, she is not qualified to render opinions which require medical expertise, such as whether the GI or muscle symptoms in service are related to a current GI disorder or fibromyalgia.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her statements that these disorders were present in service are not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board has determined that the Veteran's lay statements that GI or muscle complaints were treated in service are not credible because those statements are inconsistent with the history reported by the Veteran during hospitalizations, treatment, and examination in connection with an application for disability benefits, in the 10 years following her final service separation, through 2001.  It is not believable that, if the Veteran had been experiencing GI symptoms or muscle symptoms, or had been treated for such sitcoms in the past, she would not have reported that history during examinations and treatment evidenced from 1995 through 2001.  

Records dated in 1995 through 2001 are voluminous.  Those records include evaluations by a variety of VA and private providers, with treatment rendered in inpatient and outpatient settings.  These records establish that no medical provider assigned a diagnosis of a chronic GI disorder or a chronic musculoskeletal disorder until more than 10 years had elapsed after the Veteran's May 1991 service discharge.  These records demonstrate that it is not credible that a GI disorder and a musculoskeletal disorder were symptomatic prior to May 1991.  The post-service hospitalization summaries, records, and reports, including SSA records, establish by an overwhelming preponderance that no chronic GI or musculoskeletal disorder was manifested during either period of the Veteran's service or chronically thereafter until at least 10 years elapsed after the Veteran's discharge from her second period of service.  

The Veteran's statements are the only evidence of a link between her service and diagnosis of a GI disorder and fibromyalgia many years after her final separation from service.  The Veteran's statements are not credible.  The duty to assist does not require that VA examination be conducted, since there is no credible evidence that there may be a nexus between the Veteran's service and a GI disorder or fibromyalgia.  There is no doubt to be resolved, as the evidence against the claims is overwhelming.  The claims for service connection for a GI disorder claimed as IBS and for fibromyalgia are denied.


II. Claim for increased evaluation for TMJ disability

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's TMJ disability has been evaluated under 38 C.F.R. § 4.150, Diagnostic Code (DC) 9905.  Under DC 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is assigned when the inter-incisal range is limited to 11 to 20 mm; and, a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  

In this case, the Veteran has been afforded VA examination in 2005 and in 2011.  In 2005, her intra-incisal opening was to 38 mm and lateral excursion was to 12 to 13 mm.  The examiner was unable to determine where in the range of inter-incisal motion the Veteran's pain began, due to splinting to guard against pain.  The Veteran reported constant facial pain with motion of the jaw, and reported that jaw pain resulted in headaches, which led to migraine headaches.

A diagnosis of chronic masticatory myofascial pain dysfunction was assigned, and service connection was granted, since March 1991 service treatment records disclose that the Veteran was treated for a diagnosed TMJ disorder in service.  

The range of motion findings at the time of the 2005 VA examination do not meet the criterion for a 10 percent evaluation on the basis of inter-incisal motion or lateral excursion.  The Veteran reported pain with motion of the jaw, and reported that jaw pain also resulted in headaches.  These findings warrant the 10 percent evaluation which has been assigned.  

At the time of the 2005 VA examination and rating decision, 38 C.F.R. § 4.124a, DCs 8045 and 9304 provided a 10 percent evaluation for subjective headache complaints.  The Veteran's complaints of pain and headaches are encompassed in the 10 percent evaluation for TMJ dysfunction.  An evaluation in excess of 10 percent is not warranted, given that no compensable limitation of motion of the jaw was shown and radiologic examination was "unremarkable."  38 C.F.R. §§ 4.40, 4.45, 4.59.

On VA examination conducted in February 2011, the intra-incisal opening was limited to 30 mm, with an additional limitation, to 28 mm, after repeated motion.  The examiner opined that the pain on use of the jaw resulted in functional limitation of 5 to 15 percent, and stated that inter-incisal limitation to 28 mm after 5 repetitions demonstrated reduction in motion due to pain.  This functional loss warrants as 10 percent evaluation based on limitation of motion.  The Board agrees that assignment of a 20 percent evaluation is appropriate, since the Veteran has additional functional loss other than limitation of motion.  

The Veteran's report of difficulty chewing, fatigue of the jaw, inability to eat crunchy foods, headaches, and pain at least twice weekly are credible, and warrant the 20 percent evaluation.  The Veteran did not report that headaches due to jaw pain were prostrating, and clinical records do not reflect complaints of prostrating headaches.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, DC 8100.  Headache symptoms which would warrant a rating in excess of 20 percent were not reported at the time of VA examinations, and are not demonstrated in the record, so a higher evaluation on this basis is not warranted under DC 8100.
The Veteran did not report that TMJ disability or functional loss interfered with activities of daily living, other than difficulty chewing, as noted above, and did not report interference with ability to perform occupational activities.  The Board finds that, under the circumstances of this claim, no claim of individual unemployability due to service-connected disability is raised by the Veteran's claim for service connection and an increased initial rating for TMJ dysfunction.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The 2005 and 2011 VA examination reports provide sufficient detail to evaluate the rating criteria and functional loss due to the service-connected disability and pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, each examination provides a clear picture of the nature of the veteran's disability and the extent to which pain is disabling.  The initial evaluation of 10 percent, and the increased evaluation to 20 percent from the date of the February 2011 VA examination, reflect that the disabling effects of pain have been properly considered.  The preponderance of the evidence is against higher initial ratings.  The appeal for higher initial ratings is denied.  

Extraschedular consideration

Based upon the findings discussed in detail above, the Board finds that at no point have the service connected disabilities on appeal been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than those assigned in this rating decision, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the limitation of jaw motion, functional loss, and myofascial facial pain with nonprostrating headaches averaging twice weekly, the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was explicitly considered and rejected by the RO.  See Supplemental Statement of the case, at 13-14, 18, dated in October 2011, citing 38 C.F.R. § 3.321(b)(1).  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Referral for extraschedular consideration is not required.  


ORDER

The appeal for service connection for fibromyalgia is denied.

The appeal for service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS), is denied.

The appeal for an increased initial evaluation in excess of 10 percent for TMJ dysfunction prior to February 28, 2011, or for an initial evaluation in excess of 20 percent for service-connected TMJ dysfunction from that date is denied.


REMAND

The Veteran has reported that she was treated for depression during active service while in Rota, Spain.  See Report of Contact, August 4, 2004.  The Veteran's official Certificate of Release or Discharge from Active Duty reflects that she was stationed in Rota, Spain, at the time of separation in June 1983.  The Board notes that, historically, records of psychiatric treatment have been filed separately from other treatment records.  The claims file includes no indication that the RO sought separately-filed records from the identified hospital or any location during the multiple attempts to obtain the Veteran's service treatment records.  An additional attempt to obtain these records is required.

During a February 1997 examination for SSA purposes, The Veteran also reported that she was treated by Navy psychiatrists and put on antidepressant medications in 1985.  This treatment would have been during a period of enlistment in a reserve unit.  Again, the Board notes that the claims file includes no indication that the RO sought separately-filed psychiatric records of psychiatric treatment.  If the Veteran was treated for depression during a period of reserve service, she should be advised of the differences between active military service and inactive military service for purposes of establishing service connection.

After attempts have been made to obtain service treatment records, the claim for service connection for an acquired psychiatric disorder must be considered under all theories of entitlement to service connection.  

The Board notes that numerous diagnoses have been assigned through the years for the Veteran's psychiatric disorders, including bipolar disorder, schizophrenia, major depressive disorder, atypical psychosis, affective disorder, anxiety disorder, depression with psychotic features, and personality disorder, among other diagnoses.  Medical opinion as to the diagnosis(es) currently manifested is required. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA clinical records and private clinical records from October 2010 to the present, and associate those records with the Veteran's claims files or virtual files.    

2.  The RO should ask the National Personnel Records Center (NPRC) or Records Management Center, as appropriate, to search again for service treatment records for the Veteran, to include inpatient or outpatient service treatment records, clinic records, or other medical records, to include separately-filed hospital psychiatric records, from the facility at Rota, Spain, during the period from August 1981 to June 1983.  Separately-filed hospital records from the Jacksonville, Florida, Naval Air Station hospital, for 1985 and 1986, or separately-filed psychiatric records for outpatient clinic treatment for a clinic associated with the hospital for the identified period should also be sought.  

The search should be conducted under the name the Veteran was known by at the time she performed the active service and reserve service at issue, as well as under her current legal name and her legal name at the time of her final separation from reserve service, apparently in 1992, or any other name under which the service treatment records may have been filed.  In particular, the Board notes that 1980 hospital records were apparently located under the Veteran's name as misspelled at the time of the Veteran's admission.   

The NPRC must respond to each aspect of the search request.  IF the response does not identify separately the results of the search for clinical records, service treatment records, outpatient records, separately-filed hospital records, and separately-filed clinic records, each of which may be filed in a different place, then the RO should ask for clarification of the response. 

3.  The Veteran should be afforded the opportunity to submit or identify records which support her lay statements about the continuity of psychiatric disorders following service, to include clinical records, employment clinical records, reports of medical examinations for employment, or other records.  

4.  The Veteran should be notified of the statutes and regulations governing service connection related to inactive service.

5.  After the development directed above has been completed to the extent possible, afford the Veteran VA examination to determine the etiology and onset of the Veteran's current psychiatric disorders.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report.  In particular, the examiner should review service treatment records, include a record dated in February 1991, the report of a February 1997 examination conducted by ADK, MD (located in Vol. 2 of the claims files), and hospitalization records, among other relevant records.

The examiner should be advised of the following:
* A personality disorder is defined as a development disorder which may not be incurred during service for purposes of service connection.
*  A Veteran is entitled to service connection if a current disorder (other than a personality disorder) was first manifested during, was incurred during, was aggravated during, or results from the Veteran's service or from an incident of that service, even if not diagnosed during service.  
* A lay individual is competent to report observations of symptoms or symptoms they experienced.  The significance of lay observation depends on the circumstances, including whether the medical disorder at issue is readily observable by a lay person.
* When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  If there is clear and unmistakable evidence that a Veteran had a disorder prior to service induction, the Veteran is entitled to service connection unless there is clear and unmistakable evidence that the pre-existing disorder was not aggravated in service.  
* Temporary or intermittent flare-ups of the preexisting condition during service may not be sufficient to be considered aggravation unless the underlying condition or symptoms (as contrasted to a temporary increase in symptoms) has worsened.
The examiner should assign a diagnosis for each psychiatric disorder currently manifested, and explain why the current diagnosis(es) is/are appropriate.  The examiner should answer the following questions:
	(i)  Is it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has a psychiatric disorder which was incurred in, or first manifested during, or results from either period of her military service?  
	(ii)  If it is less than 50 percent likely that the Veteran has a current psychiatric disorder which is related to her military service, provide an opinion as to the likely onset of each of the current psychiatric disorder(s) (other than a personality disorder, if present).  
	(iii)  Is it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has a psychiatric disorder which has been chronic and continuous since her service separation in May 1991?
	(iv) Is it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has a psychiatric disorder which was present prior to her service and was aggravated during either period of service?  If the examiner concludes that a pre-existing psychiatric disorder was aggravated during either period of the Veteran's service, the examiner must explain what evidence clearly and unmistakably establishes that the psychiatric disorder existed prior to the Veteran's period of active service. 
	The examiner should explain the rationale for the answer to each question, and summarize the facts and medical principle considered in answering each question. 
	The examiner should consider the lay reports of the Veteran as to the onset of the described symptoms, and the examiner should comment on the evidence provided by the lay statements and the impact of that evidence on the examiner's conclusions.  
	If any requested opinion cannot be provided without resort to pure speculation, the examiner should explain why resort to speculation would be required in this case and identify the information needed to provide the requested opinion.  The examiner should confirm that the need to resort to speculation was an assessment arrived at after all due diligence in seeking relevant medical information of record that may have bearing on the requested opinion.

6.  The RO must ensure that all requested actions have been accomplished, to the extent possible, and conduct any corrective action necessary.  Once all action necessary to comply with the Remand has been taken, then readjudicate the Veteran's appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


